


Schedule of Optionees and Material Terms

of Option Agreements dated March 20, 2007







Optionees

Shares

Grant

Date

Expiration

Date

Exercise

Price

           

Patrick M. Flynn

   7,500 

3/20/2007 

3/20/2012 

   39.00 

     

Eldon D. Dietterick

   6,000 

3/20/2007 

3/20/2012 

   39.00 

     

Richard T. Frey

   4,500 

3/20/2007 

3/20/2012 

   39.00 

     

Cynthia A. Van Horn

   3,000 

3/20/2007 

3/20/2012 

   39.00 

     

Christine A. Liebold

   500 

3/20/2007 

3/20/2012 

   39.00 

           




Note: The options vest in three equal annual installments, commencing on March
20, 2008.












